Title: To Thomas Jefferson from Charles Magill, 5 March 1781
From: Magill, Charles
To: Jefferson, Thomas



Sir
Head Quarters near Gilford Court House March 5th 1781.

In my Letter dated the 2d. Instant, I had the honor to inform your Excellency of the difficult movements of the Army, and other occurences, since my Arrival. Our Light parties are constantly harrasing the Enemy, a party composed of Lees Corps; and a Company of Riflemen, under the Command of Colo. Lee, upon moving towards the Lines, were fired upon by a large party of the Enemy, posted in Ambuscade for the purpose. The firing was so warm, that part of the Riflemen were prevented from dismounting; a Retreat was ordered, and performed in good order. Our loss was three killd and Ten wounded. Colo. Lee, in his Letter to Genl. Greene, mentions that from the best accounts he can collect, the Enemys loss was seven killed, and forty or fifty wounded. On the night of the 3d. Instant a detachment of Light Troops surprised a Picket of the Enemys plac’d in front of the 71st. Regiment; Bayoneted several of the Guard, and brought of[f] one Prisoner.
A party of Tories, on their way to join the British Standard, were fired upon by a timid Picket, and upon halting to consider what was best to be done upon so alarming an occasion, were Charged by the British Legion, under the Command of Lt. Colo. Tarlton. Those that did not immediately disperse were Cut to Pieces. Tarlton, upon perceiving his error, sent a party of Horse to collect those that had dispersed, this he found impracticable.

General Sumpter is at present upon the Congaree in South Carolina, with a Body of Militia. No Official accounts having been lately received, it is imposible to have any certain intelligence from that Quarter. In my last Letter mention was made of a handsome reinforcement expected by General Greene from Washington County, under Colo. Campbell; whether to attribute it to dissafection or some other cause I know not, but every obstacle was by the County Lieutenant thrown in the way to prevent the mens coming; and the considerable reinforcement expected had dwindled almost into nothing.
Discipline makes but slow advances among the Militia, in spite of every exertion made by General Stevens for that valuable purpose. Those from Virginia are tolerably well Armed, the greater part I believe their own private property.
I cannot omit mentioning a recent instance of British barbarity, which comes so well authenticated as scarcely to admit of a doubt. Colo. Brown of the Georgia Loyalists, and Commadent at Augusta, upon some late occasion Captured Seven of our unfortunate friends. These cruel Policy prompted him to deliver up to the Indians, and afterwards to be a Spectator of every Species of Barbarity that could be invented by those Savages. Lord Cornwallis has lately expected an attack. His Troops have been under Arms this two nights past. This, his Lordship would wish, and affects upon every occasion to treat Militia with the utmost Contempt. Desertion, I am informed, has taken place among the British. Several have come in, and numbers are taken up and carried back by the Tories. For this piece of Service they receive two Guineas ⅌ Man.
I flatter myself the next opportunity to communicate some more pleasing Intelligence. In that expectation, I have the honor to be Your Excellencys Most Obedient Humble Servant,

Chas Magill

